Citation Nr: 1229474	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for post-traumatic stress disorder (PTSD). 

2.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right upper extremity. 

3.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left upper extremity. 

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity. 

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity. 

6.  Entitlement to a total disability rating based on individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Barbara Cook, Attorney


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision of the RO that granted service connection for PTSD evaluated as 30 percent disabling, effective August 13, 2007; and granted service connection for peripheral neuropathy of each upper and lower extremity, each evaluated as 10 percent disabling effective, August 13, 2007.  The Veteran timely appealed for higher initial ratings. 

In October 2010, the Veteran and his wife testified during a hearing before the undersigned at the RO.  

In February 2011 the Board remanded the claims for additional development.  In July 2012, the Veteran's representative submitted additional evidence with a waiver of RO jurisdiction.  Thus, the Board can consider the new evidence. 


FINDINGS OF FACT

1.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's PTSD has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, suspiciousness, weekly panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation.

2.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's peripheral neuropathy of the right upper extremity has been manifested by incomplete paralysis of the nerve with subjective symptoms of loss of grip, pain, numbness, and tingling on use, with objective findings of diminished sensation to pinprick testing of finger tips.  Moderate to severe symptoms such as trophic changes, motor loss, loss of reflexes, or complete paralysis has not been shown. 

3.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's peripheral neuropathy of the left upper extremity has been manifested by incomplete paralysis of the nerve with subjective symptoms of loss of grip, pain, numbness, and tingling on use, with objective findings of diminished sensation to pinprick testing at finger tips.  Moderate to severe symptoms such as trophic changes, motor loss, loss of reflexes, or complete paralysis has not been shown.

4.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by incomplete paralysis of the nerve with subjective symptoms of constant pain on prolonged use, with objective findings of diminished sensation to pinprick and vibration testing and difficulty with mobility and diminished proprioception.  Severe symptoms such as trophic changes, motor loss, loss of reflexes, or complete paralysis has not been shown. 

5.  Since August 13, 2007, the effective date for the grant of service connection, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by incomplete paralysis of the nerve with subjective symptoms of constant pain on prolonged use, with objective findings of diminished sensation to pinprick and difficulty with mobility, diminished proprioception.  Severe symptoms such as trophic changes, motor loss, loss of reflexes, or complete paralysis has not been shown.

6.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4 .14, 4.125- 4.130, Diagnostic Code (DC) 9411 (2011). 

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8515 (2011). 

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.321, 4.124a, DC 8515 (2011).

4.  The criteria for an increased initial 20 percent rating for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.321, 4.124a, Dc 8520 (2011).

5.  The criteria for an increased initial 20 percent rating for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.321, 4.124a, Dc 8520 (2011).

6.  The criteria for assignment of TDIU are not met. 38 U.S.C.A. §§1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

The veteran's increased rating claims arise from his disagreement with the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment , as well as his Social Security Administration (SSA) disability records, have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed his Virtual VA claims file and has printed the records considered by the RO but not previously printed.  The Veteran has also been afforded VA examinations in May 2008 and in May 2011 to assess his claims.  The Board finds these examinations to be adequate in order to evaluate the Veteran's PTSD and neuropathy, as well as the claim for TDIU, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and TDIU and no further examination is necessary.  In so finding, the Board takes into account the Veteran's January 2012 statement of his symptoms and history that he felt the VA examiners did not consider.  The Board will consider his reported symptoms and history in the analysis of his claims.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge clarified the issue on appeal and elicited testimony about the current severity of the Veteran's PTSD and neuropathy, as well as his claim for TDIU. As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board notes that the Veteran's claims were remanded in February 2011 in order to afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

Increased Ratings

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

PTSD

The Veteran's PTSD has been rated as 30 percent disabling under DC 9411.  A 30 percent disability rating is assigned for a mental disorder (including PTSD) when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A maximum 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 , DC 9411(2011). 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Turning to the evidence of record, VA treatment records reflect that in August 2007, the Veteran's primary problem related to his PTSD was difficulty in managing his anxiety.  He was involved in group therapy sessions with other veterans.  He was assessed to be alert, oriented, interacted with others , and was attentive.  An October 2007 group therapy session reflected that he was alert and oriented in all spheres.  His mood was disclosive, appropriate to themes.  His affect was euthymic to constricted, but congruent to the themes discussed.  His speech was within normal limits.  There were no hallucinations or delusions.  Insight and judgment were adequate.  

On May 2008 VA examination, the Veteran reported that he was taking an anti-depressant.  He enjoyed his group therapy which he had been attending for about a year.  He could not tell if the medication was helping but his wife noticed that it did.  His current PTSD symptoms included recurrent distressing and intrusive recollections of events, recurrent distressing dreams of the event, avoidance of stimuli that reminded him of the event, markedly diminished interest or participation in significant activities, sleep trouble, irritability and outbursts of anger, hypervigilence, and exaggerated startle response.  He had nightmares three to four times per month and recurring memories four to five times per month.  He reported mild avoidance behaviors daily.  He had hyper arousal symptoms that varied in frequency depending on the cues.  His overall severity of symptoms was considered to be mild.

With regard to his social history, the Veteran reported that he had been married for 18 years and had one son and daughter from that marriage, with whom he had a great relationship.  He remarried for 9 years and had custody of the three children from that wife.  He raised all five children and paid for them to go to college.  He was still close with his step-children.  He was currently married to his third wife.  He had two good male friends and one or two close female friends.  He liked to go bowling and coached baseball in the summer time.  

Mental status examination revealed that he was clean and neatly groomed.  His speech was spontaneous and he was cooperative.  His affect was appropriate.  His mood was neutral.  He was intact in all spheres.  His thought process was circumstantial.  There were no delusions.  He reported difficulty falling asleep and staying asleep.  He sometimes felt tired.  There was no indication of panic attacks or homicidal or suicidal ideations.  His memory was normal.  He denied any suicide attempts, substance abuse, or violence but for when he first returned from Vietnam.  The examiner diagnosed the Veteran with PTSD, chronic.  A GAF score of 70 was assigned.  The examiner concluded that the Veteran's PTSD manifested as signs and symptoms that were transient or mild, with decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  

VA treatment records reflect that in July 2008, the Veteran's primary PTSD symptoms were re-experiencing, hyper arousal, and avoidance symptoms.  He was continuing with group therapy.  In January 2009, he thought his current medication might be losing its effectiveness and agreed to try a trial increase.  He was found to be alert, calm, and cooperative.  His thinking was clear.  His mood was euthymic.  He had had more flashbacks in the past month, hearing explosions.  In April 2009, the Veteran denied any change to his employment or social history in the previous two years.  There was no indication of suicide attempts or violence.  Mental status examination revealed that he was oriented to person, place, and situation, but not to time.  His affect was euthymic.  Mental status examination was within normal limits.

At his October 2010 hearing before the Board, the Veteran stated that the May 2008 VA examiner was biased and that his medications had been increased.  His wife stated that he would get angry easily, such as frustration over peeling an egg, and also had road rage.  He would get angry if others were rude to her when she was working and would be very angry if anyone was rude to her parents.  A few times per month he would awake from nightmares sweating, moaning, and twitching.  The Veteran stated that when he had nightmares, he would have to nap the next day. He stated that lately he had become a fireball.  If his wife said she didn't agree with him, he would get really angry.  His anger was affecting their social life because she would have to drag him out of situations where he would get angry.  They would limit the topics of conversations.

On May 2011 VA psychiatric examination, the Veteran reported that he was taking an anti-depressant/anxiety medication.  His wife felt that group therapy was helping him and he felt that he had "mellowed out a little bit."  He reported that two years ago he had been verbally aggressive with a driver.  He had hit a truck in an attempt to break the window.  His PTSD symptoms included recurrent distressing dreams, intense psychological distress at exposure to cues that symbolized or resembled the event, an inability to recall an important aspect of the trauma, feeling detachment or estrangement from others, difficulty falling or staying asleep, irritability or angry outbursts, and difficulty concentrating.  He had intrusive memories about six to seven times per month that did not last long but stopped him in his tracks.  Distressing memories were triggered by loud noises.  He had a little over a dozen nightmares per month that would awaken him and he would check the house before returning to sleep.  He had flashbacks 12 to 15 times per month.  He experienced detachment most of the time.  He had a short fuse about four to five times per month that would last a few minutes.  He had some trouble concentrating.  He was hypervigilent most of the time.  He said that he felt fine most of the time but there were periods when he had bad dreams that caused him to feel hyper the next day.  

With regard to his social history, he denied any problems with his familial relationships.  He had a close relationship with his children and step-children.  He denied having friends or socializing.  His friend from Vietnam had died two weeks before.  He was close to members in his therapy group.  He maintained contact with veterans from Vietnam.  He reported an increase in symptoms that month related to medical conditions and concerns.  He read for leisure.  He was a caregiver for 4 people, his wife, both-in-laws, and his sister-in-law.  

Mental status examination revealed that he was clean and casually dressed.  His psychomotor activity was unremarkable.  His speech was unremarkable, clear, and coherent.  His attitude was cooperative, friendly, and attentive.  His affect was normal.  His mood was edgy.  His orientation was intact in all three spheres.  His thought process and content was unremarkable.  He had no delusions.  He reported that he slept five and a half hours a night.  He napped during the day.  He obtained a sufficient amount of sleep.  There were no hallucinations.  There was no obsessive or ritualistic behavior.  He reported having panic attacks when he would hear a loud noise or a helicopter.  He said that for a few seconds, he would not know where he was at.  He would sweat and experience fear.  This occurred one in the past month.  He denied suicidal thoughts or intent.  He had had homicidal thoughts but no thought or intent currently.  His impulse control was fair.  His memory was normal.  The diagnosis was PTSD.  A GAF score of 60 was assigned.  The examiner concluded that there were PTSD signs and symptoms that were transient and mild and would decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The issues involved with that finding were symptoms of anxiety, irritability, and episodic rage.

VA treatment records reflect that in July 2011, the Veteran was alert, calm, and cooperative.  He was more irritable since receiving service connection paperwork.  He also had more nightmares.  He did not want to change his medication.  His PTSD symptoms were mostly helped with medication.  

In January 2012, the Veteran's spouse submitted a statement that the Veteran had no more ambition.  He would often look like he was in deep thought but would say he was thinking about nothing.  He became defensive when asked simple questions.  She would often ignore him in order to not get into an argument.  

VA treatment records reflect that in April 2012, the Veteran was assigned a GAF of 50 on psychiatric consultation.  It was noted only that he was alert, calm, cooperative, with clear thinking and no psychotic symptoms.  His mood and affect appeared euthymic.  The Veteran noticed a quick temper and irritability that remained and wondered if Zoloft would be effective.  His psychiatric medication was raised to the top dose.

The May 2008 VA examination assigned a GAF score of 70.  The May 2011 assigned a GAF score of 60.  An April 2012 treatment record shows a GAF score of 50.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness. See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores of 51 to 60 reflect moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, and school functioning (e.g. few friends, conflicts with peers or co-workers).  Scores of 61 to 70 reflect some mild symptoms (e.g. depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. 

In this case, the Board finds that a rating higher than 30 percent for the Veteran's PTSD is not warranted at any time during the pendency of the appeal.  The evidence in 2007 reflects that he participated in group therapy and was not shown to be in moderate distress due to his psychiatric symptoms.  On May 2008 VA examination, his PTSD symptoms were not shown to result in flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  In fact, the overall severity of his PTSD symptoms was assessed as mild in degree.  He was shown to have a stable family life, he was married and had a good relationship with his five children and grandchildren.  He had hobbies and interests, as well as social contacts.  He denied panic attacks.  A GAF score of 70 was assigned, demonstrating mild symptoms.  The examiner concluded that the Veteran's PTSD manifested as signs and symptoms that were transient or mild, with decreased work efficiency and ability to perform occupational tasks only during period of significant stress, which fits into the criteria for 10 percent rating, rather than a 30 percent rating.  

VA treatment records from 2009, while reflecting an increase to psychiatric medication and ongoing nightmares and flashback, show a euthymic mood and mental status examination did not indicate symptoms moderate in degree that would fit within with criteria of a 50 percent rating as described above.  On May 2011 VA examination, the Veteran's PTSD symptoms again did not fit within the criteria necessary for a higher 50 percent rating.  Despite his PTSD symptoms, including nightmares and flashback that were frequent, hypervigilence, and trouble sleeping, he denied any trouble socially, and in fact was a caregiver for a number of people in his family and had bonds with other veterans, and mental status examination was not abnormal.  Rather, he was cooperative, he was oriented, his affect was normal, he had no delusions, and there was no indication of impairment to thinking or judgment.  He did describe panic attacks, but those attacks occurred seldomly, once per month, and lasted a few seconds, as contemplated by the 30 percent rating.  He did exhibit impaired impulse control, with examples of road rage and anger, his most prominent symptom.  A GAF score of 60 was assigned, indicative of moderate overall impairment, however, the examiner specified that the PTSD alone resulted in signs and symptoms that were transient and mild and would decrease work efficiency and ability to perform occupational tasks only during period of significant stress, the criteria for a 10 percent rating.  The examiner concluded such even when taking into account the Veteran's symptoms of anxiety, irritability, and episodic rage.  The remainder of the VA treatment records do not support a higher rating.

The Board notes the isolated GAF score of 50 provide in April 2012.  However, the Board assigns lesser weight to that score than to the other scores of 70 and 60 because there was no accompanying mental status examination or symptom presentation to account for the more serious score.  Rather, the Veteran was found to alert, calm, cooperative, with euthymic mood, and with clear thinking and no psychotic symptoms.  The Veteran noticed a quick temper and irritability that remained, however, it is unclear as to how the report of such warranted the lower GAF score in light of the other positive findings.  Thus, because there is a lack of psychiatric findings to support that lower score, and instead the scores and records on the whole reflect findings of a more mild symptom presentation, the Board finds that the 2012 GAF of 50, on its own, is not sufficient to meet the criteria for a higher 50 percent rating.  In so finding, the Board notes that the VA examiners were in agreement that his PTSD symptoms were relatively mild in degree.  

The Board notes that the Veteran has been issued higher doses of psychiatric medication.  However, that evidence does not elevate his PTSD to a higher rating either, as his symptoms on the medication do not meet those contemplated in the 50 percent rating.  The Veteran and his wife have stated that he is easily angered and has a very short fuse when provoked, and that he seemed disinterested in activities he once enjoyed.  However, those symptoms, along with the others described above, are accounted for in the 30 percent rating:  a depressed mood, anxiety, and panic attacks weekly or less.  He has generally been described as being able to have normal conversation and capable of routine self-care.  Accordingly, in weighing all evidence of record, the Board does not find evidence of a moderate or moderate to severe psychiatric impairment to warrant a higher 50 percent rating at anytime during the pendency of the appeal.  

Peripheral Neuropathy of the Upper and Lower Extremities

The Veteran's is currently in receipt of 10 percent ratings for peripheral neuropathy of the upper extremities under DC 8515, which contemplates incomplete and complete paralysis of the median nerve, and 10 percent for peripheral neuropathy of the lower extremities, which contemplates complete and incomplete paralysis of the sciatic nerve, under DC 8520.  38 C.F.R. § 4.124a , DC 8515, 8520. 

The criteria for evaluating the severity or impairment of the median nerve is set forth under Diagnostic Codes 8515, 8615, and 8715.  Under DC 8515, a 10 percent rating is warranted for mild incomplete paralysis of the median nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the minor extremity.  A 30 percent rating is warranted for moderate incomplete paralysis of the median nerve in the major extremity.  A 40 percent rating requires severe incomplete paralysis of the median nerve in the minor extremity, and a 50 percent rating is warranted for severe incomplete paralysis of the median nerve in the major extremity.  Under DC 8515, complete paralysis of the median nerve includes the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  38 C.F.R. § 4.124a, DC 8515.  Diagnostic Codes 8615 and 8715 address the criteria for evaluating paralysis and neuralgia of the median nerve, respectively.  38 C.F.R. § 4.124a, DCs 8515, 8615, 8715 (2011). 

The criteria for evaluating the severity or impairment of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Disability ratings of 10 percent, 20 percent and 30 percent are assignable for incomplete paralysis which is mild, moderate or severe in degree, respectively.  A maximum 40 percent rating is warranted for complete paralysis of the sciatic nerve, with the foot that dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520, 8620, 8720 (2011). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be mild, or at most, moderate in degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011). 

Turning to the evidence of record, VA treatment records reflect that in October 2007, the Veteran was assessed to have diabetes with neuropathy.  There were no abnormal neurological findings on examination.  He was taking medication for his neuropathy.

On May 2008 VA examination, Veteran reported onset of neuropathy in January 2007.  He first had symptoms in his hands, aching and numbness that worsened with increased activity.  Continued activity resulted in loss of functionality in both hands.  Rest improved the symptoms.  He also had discomfort in his feet manifested as shooting pains that made his feet feel like they were "on fire."  Those symptoms also improved with rest.  The symptoms in his hands impacted his ability to do any significant amount of yard work or exertional activities due to extreme discomfort on prolonged activity using his hands.  Physical examination revealed diminished sensation in the tip of the middle finger of the right hand, otherwise sensation , proprioception, peripheral pulses, and reflexes were normal in the right upper extremity.  There was diminished sensation at the tips of the middle and ring fingers of the left hand, otherwise proprioception, peripheral pulses, and reflexes were normal.  The right and left lower extremities had diminished proprioception, bilaterally.  Reflexes were normal.  Active and passive range of motions was normal in all extremities.  The diagnosis was peripheral neuropathy.

VA treatment records reflect that in May 2008, his neuropathy symptoms were considered to be controlled with medication.  In December 2008, he reported having bilateral leg pain and his medication was increased.

At his October 2010 hearing before the Board, the Veteran stated that he had a tingling sensation and numbness in a few of his fingers.  If he used his hands, those symptoms would start turning to shooting pain that would go up his hands and down his fingers.  He would lose his grip.  He would have these symptoms if he did weeding.  After about 25 minutes, his hands would cramp up and start aching.  He would then have to stop the activity and then he would have aching and tingling again.  Therefore he could only do an activity for about 25 minutes.  He would then have to use a mug to drink from because he couldn't grip a glass.  He would also not be able to pull or push anything.  His medication had been increased in the previous three years.  The medication would help with the pain.  His wife would button his shirt and tie his shoes when he had pain in his fingers.  With regard to his lower extremities, he had pain from his knees going toward the feet.  He would take his shoes off because his feet would get hotter and hotter.  At points it had felt like they were red hot cement blocks.  His feet always felt lukewarm and became hotter with walking.  To alleviate the pain he would take his shoes off and put his feet up and sit that way for about 45 minutes.  He had tingling almost all the time, but did not have pain walking to the car and back to his house.  He had driven two hours to the hearing and had immediately put his feet up at the motel, with pain that had extended all the way up to the groin area.
On May 2011 VA examination, the Veteran reported experiencing shooting pains and a "heat" sensation that started in his legs and would run down to his feet.  His hands would at times completely lose their grip.  His feet would feel like cement blocks that were on fire most of the time.  He was taking medication with a good response.  Physical examination revealed normal reflexes in all extremities.  Sensory examination showed decreased sensation to pain/pinprick at the distal half of the fingers.  Position sense, vibration, and light touch testing was normal in both hands.  In the lower extremities, on the right side, there was decreased vibration in the toes and ankle and decreased pain/pinprick of the toes to distal third of the foot only.  Position sense and light touch was normal.  On the left, there was decreased vibration in the toes and decreased pain/pinprick from the toes to midfoot only.  Position sense and light touch were normal.  Detailed motor examination 5/5 in all extremities.  Muscle tone was normal.  Gait was normal.  Romberg's test was normal.  Heel and toe gait was normal.  The diagnosis was peripheral neuropathy of the left and right upper and lower extremities.  The nerves affected were the distal small sensory fibers of the fingers and toes.  There was no associated atrophy or weakness of the muscles.  

VA treatment records reflect that in October 2011, his neuropathy was considered to be stable with medications.

In December 2011, the Veteran's private physician submitted a statement that the Veteran's neuropathy made it very difficult for him to walk.  He felt that the Veteran was essentially 100 percent disabled.  He was on maximum medical therapy without relief of pain or increase in mobility.

In January 2012, the Veteran's spouse submitted a statement that the Veteran hands and feet burned most of the time and he could not even open a bottle with a screw-on lid.  The Veteran submitted a statement that he could barely open jars.  He stated that although he told the examiner that he did not have pain that day, he normally had pain in all extremities.  He had to put his feet up due to pain five to six times per week.

In this case, with regard to the upper extremities, the Board finds that ratings higher than 10 percent are not warranted.  In that regard, it is apparent that the Veteran's reports of symptoms differ greatly than the objective findings on VA examination and as recorded in his treatment records.  While the Veteran reports that he can barely grip a mug or unscrew a jar and loses his grip, with burning pain, the VA examinations conducted in 2008 and 2011 do not reflect any objective evidence of such a severe disability of the nerves of the upper extremities.  Rather, he has consistently been shown to have some limited sensory disturbances of the fingers with otherwise normal motor strength, muscle strength, reflexes, light touch testing, and all other neurological testing.  The Board does acknowledge the Veteran's lay statements of the symptoms described and lay evidence of pain and burning in the hands and feet is competent evidence.  However, symptoms of dysfunction and severe impairment are in contradiction to findings on objective examination, and are not credible.  The rating schedule provides examples of symptoms contemplated, such as impairment of motor function, trophic changes, sensory disturbances, loss of reflexes, and pain.  The Veteran demonstrates two of these symptoms, that of limited showing of sensory disturbance and constant pain.  Thus, a rating of 10 percent appears to be warranted in this case.  Moreover, when reviewing the symptoms contemplated by complete paralysis of the nerves involved, there is no indication of abnormal flexion or extension of the fingers or hands, or muscle weakness of the hands.  Accordingly, the Board finds that the current 10 percent ratings for the upper extremities take into account the Veteran's subjective symptoms absent substantial indication of objective deficits.  

With regard to his lower extremities, the Board finds that higher 20 percent ratings for moderate neurological deficits is warranted throughout the appeal period.  Such is the case because VA examination in 2008 and in 2011 demonstrate more than just sensory, pinprick abnormalities, but also diminished proprioception, bilaterally, and diminished vibration, bilaterally.  Moreover, the Veteran has primarily complained to his physicians, both VA and privately, about his trouble walking.  Such is indicated in the VA records and also, the Veteran's private physician submitted a statement that the Veteran's neuropathy greatly affected his mobility.  Thus, the Board finds that the peripheral neuropathy of the lower extremities is of a more moderate severity, when taking into account his subjective complaints and the objective findings and medical opinions of record.  However, ratings higher than 20 percent are not warranted in this case because, as is the case with the upper extremities, there is no indication of motor loss, reflex loss, trophic changes, or loss of muscle strength that would indicate a severe neurological disability under the rating schedule. 

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD and peripheral neuropathy of the bilateral upper and lower extremities with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  In that regard, the Veteran's PTSD has been found to be mild to moderate by the VA examiners, and the subjective symptoms of his peripheral neuropathy have been accounted for in the 10 percent and 20 percent ratings.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's PTSD and peripheral neuropathy of the bilateral upper and lower extremities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  The VA examiners in this case did not find evidence of interference in employment that could be considered to be marked.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the credible evidence demonstrates that since August 13, 2007, when service connection became effective, the Veteran's PTSD has warranted a rating no higher than 30 percent.  His peripheral neuropathy of the bilateral upper extremities has not warranted ratings higher than 10 percent.  As the preponderance of the evidence is against the claims, they must be denied.   However, increased 20 percent ratings for peripheral neuropathy of the bilateral lower extremities is warranted.  The benefit of the doubt has been applied in that decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

TDIU

The Veteran contends that his service-connected disabilities, especially his peripheral neuropathy and PTSD, render him unemployable.  He contends that he left his most recent job because he could not grasp, push, pull, or carry objects due to his peripheral neuropathy.  His representative contends that because he is in receipt of SSA benefits for diabetes and anxiety since 2007, he is unemployable.  

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340 , 3.34l, 4.16(a).  

Entitlement to a TDIU requires the presence of an impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The Board notes that the fact that a Veteran is unemployed or has difficulty obtaining employment is insufficient, in and of itself, to establish unemployability.  The relevant question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15). 

In this case, the Veteran is in receipt of service connection for PTSD, rated as 30 percent disabling, diabetes mellitus, rated as 20 percent disabling, prostate adenocarcinoma, rated as 20 percent disabling, pityriasis rosea, rated as 10 percent disabling, peripheral neuropathy of the bilateral upper extremities, each rated as 10 percent disabling, peripheral neuropathy of the bilateral lower extremities, each rated as 20 percent disabling, and healed perforation of right ear drum and erectile dysfunction, both rated noncompensable.  The Board finds that the Veteran's diabetes and peripheral neuropathy, coming from the same etiology, combine to reach the necessary 40 percent rating, with the remaining disabilities raising his combined disability rating to higher than 70 percent.  Thus, he meets the scheduler criteria for a TDIU.

Turning to the evidence of record, on May 2008 VA psychiatric examination, the Veteran reported that he had worked as a material handler and on the assembly line at a car manufacturer for 32 years.  He had retired due to age in 1997.  Mental status examination resulted in a finding that his PTSD symptoms did not preclude employment.  He had worked for 32 years for the same car manufacturer and there was no objective evidence that his PTSD was related to problems at work.  He was concluded to be a socially effective individual and maintained meaningful relationships.

At his October 2010 hearing before the Board, the Veteran stated that after he retired in 1997, he worked part-time at a small supply house off and on until 2007, when he was laid off.  He thought he might have been laid off because he would drop certain items.  If he handled a box that weighed 80 pounds he would have to take a break so as not to drop the box.  Eventually they told him not to worry about handling the bigger items.  His wife stated that the Veteran had some short-term memory loss which she knew was a side effect of his neuropathy medication.

SSA records reflect that the Veteran considered himself to be unemployable since 2007 due to his physical problems, at least partially due to his diabetes and moderate obesity.  He also had a "very limited psych history" consisting of outpatient VA treatment.  Treatment had been confined to supportive group therapy.  He was able to function adequately in a full range of routine activities, including shopping, food prep, pet care, financial matters, local driving, and enjoying television, reading, taking occasional walks, and socializing with friends.  He reported that he had hand numbness.  He was able to stand and walk for six hours and could grasp and hold pens.  He had diminished sensation at the tips of his fingers.  In April 2009, he stated that when he used his hands a lot, he lost his grip due to pain.  His wife stated that she noticed the Veteran had trouble with such tasks as opening a jar, mowing, house repairs, painting, cleaning, and tying his shoes.  He was limited in his ability to walk.  He had been looking for work for two years but no one would hire him due to his disabilities.

On May 2011 VA examination, the Veteran's peripheral neuropathy was assessed to affect his ability to lift and carry objects.  He was found to be able to load a dishwasher, wash pots and pans, and was independent in his activities of daily living.  His wife didn't like him working in the yard because within thirty minutes his hands would hurt.  His wife felt that they could afford to hire someone to mow the lawn.  He was able grocery shop, visit with his neighbors, and take care of his dogs for about 20 minutes at a time.  The examiner concluded that because there was no motor loss shown on examination, in terms of strength, there was no impact on his ability to work.  The impact of sensation loss on his ability to work was considered to be mild to minimal except if he were to work in a position such as watchmaker that required fine finger coordination and sensation.  The Veteran's subjective reports of heat/fire/cement block sensations, controlled by medication, could not be quantified objectively, therefore the examiner would have to resort to mere speculation to determine the effects of those complaints on his ability to work.

On May 2011 VA psychiatric examination, the Veteran reported that while he was working, the was no psychiatric impairment and he would often work over-time until retirement.  

In this case, the Board finds that a TDIU is not warranted.  First, the Board notes that while a SSA award can be taken into consideration when determining entitlement to a TDIU, the award is not controlling when considering entitlement to a TDIU as the laws and regulations upon which the SSA award was based are not the same as those controlling VA decisions and entitlement to a TDIU.  

The Board finds that the severity of the Veteran's peripheral neuropathy, which he has described as causing him to lose functionality in his hands and making it difficult for him to stand, does not meet the criteria for a TDIU.  For one, the Veteran's more severe complaints were not exhibited during objective testing on VA examination, and his described symptoms, along with physical examination, were concluded by the 2011 VA examiner to not preclude employment but for certain occupations such as watchmaker.  Because his symptoms of pain and fire of the legs were not shown on examination, the examiner could not render an opinion as to those symptoms.  Moreover, the December 2011 private opinion is not accompanied by any objective findings or record to support a finding that of more than mild to moderate impairment due to his neuropathy.  In so stating, the private physician did not state what findings supported his opinion, nor did he explain how the neuropathy prevents all employment.  Thus, that opinion is of low probative value to the Board.  The remainder of the treatment records of record do not reflect such severe peripheral neuropathy.  Rather, it has been shown that the Veteran can attend to such activities as driving, certain household chores, taking his dog outside, and walking with support.  His neuropathy has been considered to be controlled with medication.  The PTSD has been assessed by both VA examiners to impact his occupational abilities to a mild or occasional degree.  The Veteran has not contended and the record does not show that his remaining service-connected disabilities would significantly interfere with employment. 

The Board also finds that, when taking into consideration the Veteran's prior history and testimony, there is evidence of a stable work history of 33 years that ended in retirement due to age, and then further history of stable work following retirement and until 2007.  Although the Veteran reports that he could no longer work due to his neuropathy, the evidence demonstrates that he can drive, care for family members, complete some household chores such as unloading the dishwasher and taking the dog for walks, and grocery shop.  The neuropathy is in the mild to moderate range.  

Accordingly, when taking into account the negative VA examinations, the VA and private treatment records, and the Veteran's statements, no probative, competent medical opinion indicating that the Veteran is unemployable due solely to his service-connected disabilities is of record.  In this regard, the Veteran has contended on his own behalf that he is rendered unemployable by his service-connected disabilities; however, he is not competent to offer such opinion.  Specifically, he does not possess the requisite medical knowledge to render an opinion regarding the impact his service-connected orthopedic injuries have on his employability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions); Woehlaert v. Nicholson, 21 Vet. App. 456   (2007) (a claimant is not competent to provide evidence as to more complex medical questions); Jones v. West, 12 Vet. App. 460, 465   (1999) (where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue). 

The Board further notes that the Court of Appeals for Veterans' Claims has held that the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough for assignment of a TDIU.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose, supra.  Moreover, to the extent that the Veteran's service-connected disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In this regard, the Veteran is in receipt of combined disability rating of 80 percent or higher for his service-connected disabilities.  The medical evidence and opinions of record do not demonstrate that the Veteran's service-connected disabilities make it so that the Veteran is unable to perform sedentary employment, as he contends.


ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied.

A rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

An increased 20 percent rating for peripheral neuropathy of the right lower extremity is granted.

An increased 20 percent rating for peripheral neuropathy of the left lower extremity is granted.

A TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


